Exhibit 10.1

Execution Copy

AMENDMENT NO. 5

TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

AMENDMENT NO. 5, dated as of December 19, 2006 (this “Amendment”), to the
Amended and Restated Loan and Security Agreement, dated as of September 12, 2003
(as amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Loan Agreement”; as amended hereby and as further amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Loan
Agreement”), by and between TAXI MEDALLION LOAN TRUST I (the “Borrower”) and
MERRILL LYNCH COMMERCIAL FINANCE CORP. (the “Lender”). Capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Loan Agreement.

RECITALS

WHEREAS, the Borrower and the Lender are parties to the Existing Loan Agreement;

WHEREAS, pursuant to the terms of that certain Bill of Sale and Assignment of
Assets (the “Bill of Sale”), dated as of the date hereof, the Borrower wishes to
transfer the Medallion Loans identified on Schedule 1 hereto (collectively, the
“Specified Medallion Loans”) to Medallion Funding Corp. (“Medallion”);

WHEREAS, pursuant to the terms of Amendment to Amended and Restated Trust
Agreement of Taxi Medallion Loan Trust I (the “Trust Amendment”), dated as of
the date hereof, Medallion, as depositor of the Borrower, will amend the Amended
and Restated Trust Agreement of Taxi Medallion Loan Trust I (the “Trust
Agreement”), dated as of September 13, 2002 by and between Medallion and U.S.
Bank Trust, N.A. as owner trustee, as successor-in-interest to Wachovia Trust
Company, National Association, so as to allow for the transfer of the Specified
Medallion Loans;

WHEREAS, the Borrower has entered into the Joint Participation Agreements with
The OSG Two Corp. (“OSG II”) listed on Schedule 2 hereto (the “OSG II
Participation Agreements”) and wishes OSG II to be a Permitted Junior
Participant;

WHEREAS, the Medallion Loans identified on Schedule 2 hereto (the “OSG II
Medallion Loans”) are subject to the OSG II Participation Agreements;

WHEREAS, the Borrower and the Lender have agreed, subject to the terms and
conditions hereof, that (1) the Existing Loan Agreement shall be modified as set
forth in this Amendment, and (2) the Lender shall consent to the amendment to
the Trust Agreement and to the release of its liens on the Specified Medallion
Loans;

NOW THEREFORE, the Borrower and the Lender hereby agree, in consideration of the
mutual premises and mutual obligations set forth herein, the receipt and
sufficiency of which is hereby acknowledged, that the Existing Loan Agreement is
hereby amended as follows:



--------------------------------------------------------------------------------

SECTION 1. Amendments.

(a) Section 1.01 of the Existing Loan Agreement is hereby amended by inserting
in proper alphabetical order the following new definition:

““Fifth Amendment Effective Date” shall mean the “Amendment Effective Date”, as
defined in that certain Amendment No. 5, dated as of December 19, 2006.”

(b) Section 1.01 of the Existing Loan Agreement is hereby further amended by:

(i) deleting the reference to “and L-4” in the definition of “Approved Junior
Participation Agreement” in its entirety and inserting in lieu thereof the
following: “, L-4 and L-5”; and

(ii) deleting the reference to “and F-4” in the definition of “Junior
Participation Supplemental Agreement” in its entirety and inserting in lieu
thereof the following: “, F-4 and F-5”.

(c) Section 2.07 of the Existing Loan Agreement is hereby amended by inserting
the following sentence at the end of Section 2.07(a):

“If the Borrower’s interest in a Junior Participation Medallion Loan is
decreased pursuant to the terms of the applicable participation agreement, the
Borrower shall, within (5) Business Days of such change, notify the Lender of
such change and shall cause the Servicer to deliver to the Lender an updated
Borrowing Base Certificate, certified complete and correct by a Responsible
Officer of the Servicer.”

(d) The form of Borrowing Base Certificate attached as Exhibit B to the Existing
Loan Agreement is hereby deleted in its entirety and the form of Borrowing Base
Certificate attached as Annex I hereto is inserted in lieu thereof.

(e) Schedule 1.01(c) of the Existing Loan Agreement is hereby amended by
inserting in proper numerical order the following:

“5. The OSG Two Corp.”

(f) The Existing Loan Agreement is hereby amended by adding the Form of Junior
Participation Supplemental Agreement (The OSG Two Corp.), attached hereto as
Annex II, as Exhibit F-5 to the Loan Agreement;

(g) The Existing Loan Agreement is hereby amended by adding the Form of Approved
Junior Participation Agreement (The OSG Two Corp.), attached hereto as Annex
III, as Exhibit L-5 to the Loan Agreement;

(h) The Form of Approved Junior Participation Agreement (The OSG Corporation)
attached as Exhibit L-4 to the Existing Loan Agreement is hereby deleted in its
entirety and the Form of Approved Junior Participation Agreement (The OSG
Corporation) attached as Annex IV hereto is inserted in lieu thereof.

 

-2-



--------------------------------------------------------------------------------

SECTION 2. Waiver, Consent and Release.

(a) Solely with respect to the OSG II Medallion Loans, the Lender hereby agrees
to waive any Default or Event of Default to the Credit Agreement arising solely
from the fact that OSG II was not a Permitted Junior Participant at the time
such OSG II Medallion Loans were transferred to the Borrower. This waiver is
solely applicable to the OSG II Medallion Loans and shall not apply to any other
Medallion Loan.

(b) Solely with respect to the Trust Amendment, the Lender hereby agrees to
waive Section 7.08 to the Existing Loan Agreement.

(c) Subject to the terms hereof, the Lender (i) consents to the transfer of the
Specified Medallion Loans pursuant to the terms of the Bill of Sale; and
(ii) pursuant to a release letter, substantially in the form of Annex V hereto
(the “Release Letter”), shall release all security interests and liens on the
Specified Medallion Loans, the Medallion Loan Documents related thereto and the
Medallion Collateral with respect thereto which the Borrower granted to the
Lender under the Loan Documents.

SECTION 3. Conditions Precedent. This Amendment shall become effective on the
first date (the “Amendment Effective Date”) on which all of the following
conditions precedent shall have been satisfied:

(a) Documents. On the Amendment Effective Date, the Lender shall have received
all of the following documents, each of which shall be satisfactory to the
Lender in form and substance:

(i) Amendment. This Amendment, executed and delivered by a duly authorized
officer of each of the Borrower and the Lender.

(ii) Secretary’s Certificate. A certificate of the Secretary or Assistant
Secretary of the Borrower, substantially in the form of Exhibit A hereto, dated
as of the date hereof, and

(1) certifying that, since the Effective Date of the Existing Loan Agreement and
except for the Trust Amendment, there have been no changes to any of the
organizational documents delivered pursuant to Section 5.01 of the Existing Loan
Agreement,

(2) attaching a copy of the resolutions of the Borrower authorizing the
execution, delivery and performance of this Amendment, the Trust Amendment and
the borrowings contemplated under the Loan Agreement,

(3) attaching certificates dated as of a recent date from the Secretary of State
or other appropriate authority, evidencing the good standing of the Borrower in
the jurisdiction of its organization, and

(4) certifying as to the incumbency and specimen signature of each officer
executing this Amendment on behalf of the Borrower.

 

-3-



--------------------------------------------------------------------------------

(iii) Bill of Sale. An executed copy of the Bill of Sale, substantially in the
form of Exhibit B hereto, dated as of the date hereof.

(iv) Trust Amendment. An executed copy of the Trust Amendment, substantially in
the form of Exhibit C hereto, dated as of the date hereof.

(v) OSG II Junior Participation Supplemental Agreement. An executed copy of the
Junior Participation Supplemental Agreement, substantially in the form of Annex
II hereto, dated as of the date hereof.

(vi) Release Letter. An executed copy of the Release Letter, dated as of the
date hereof.

(vii) Side Letter. An executed copy of the Side Letter between the Lender, the
Borrower, Taxi Medallion Loan Trust II and Citicorp North America, Inc., dated
as of the date hereof.

(viii) Legal Opinion. A legal opinion of internal counsel to the Borrower.

(ix) Other Documents. Such other documents as the Lender or counsel to the
Lender may reasonably request.

(b) No Default. On the Amendment Effective Date, (i) the Borrower shall be in
compliance with all of the terms and provisions set forth in the Existing Loan
Agreement and the other Loan Documents on its part to be observed or performed,
(ii) the representations and warranties made and restated by the Borrower
pursuant to Section 4 of this Amendment shall be true and complete in all
material respects on and as of such date with the same force and effect as if
made on and as of such date, and (iii) no Default or Event of Default shall have
occurred and be continuing on such date.

(c) Release Amount. On the Amendment Effective Date, the Borrower shall have
made a payment to the Lender in an amount equal to $67,419,226.32 (which amount
is equal to the sum of the Release Prices with respect to the Specified
Medallion Loans).

(d) Other Fees and Expenses. On the Amendment Effective Date, the Borrower shall
have reimbursed the Lender for, or directly paid, all costs and expenses
incurred by the Lender in connection with the negotiation, preparation and
execution of this Amendment and all other outstanding amounts for which the
Borrower is liable pursuant to Section 10.03 of the Loan Agreement, including,
without limitation, the fees, disbursements and expenses of Cadwalader,
Wickersham & Taft LLP, counsel to the Lender.

SECTION 4. Representations and Warranties. The Borrower hereby represents and
warrants to the Lender that (a) it is in compliance with all the terms and
provisions set forth in the Loan Documents on its part to be observed or
performed, (b) that no Default or Event of Default has occurred or is
continuing, and (c) that each of the OSG II Medallion Loans is, other than for
the fact that OSG II was not a Permitted Junior Participant at the time such
loan was transferred to the Borrower, an Eligible Medallions Loan, and hereby
confirms and reaffirms each of the representations and warranties contained in
Article VI of the Loan Agreement.

 

-4-



--------------------------------------------------------------------------------

SECTION 5. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Loan Agreement and each other Loan Document shall
continue to be, and shall remain, in full force and effect in accordance with
its terms; provided, however, that upon the Amendment Effective Date, all
references therein and herein to the “Loan Documents” shall be deemed to
include, in any event, this Amendment and each reference to the Loan Agreement
in any of the Loan Documents shall be deemed to be a reference to the Loan
Agreement as amended hereby.

SECTION 6. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed signature page of this Amendment in Portable
Document Format (PDF) or by facsimile transmission shall be effective as
delivery of an executed original counterpart of this Amendment.

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[SIGNATURES FOLLOW]

 

-5-



--------------------------------------------------------------------------------

Execution Copy

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Amendment to be executed on its behalf by its officer hereunto duly
authorized, as of the date first above written.

 

BORROWER TAXI MEDALLION LOAN TRUST I By:  

/s/ Alvin Murstein

Name:   Alvin Murstein Title:   Vice President LENDER

MERRILL LYNCH COMMERCIAL

FINANCE CORP.

By:  

/s/ Ryan D. Bell

Name:   Ryan D. Bell Title:   Vice President